Name: Commission Regulation (EEC) No 1176/80 of 8 May 1980 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for France and Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 5 . 80 Official Journal of the European Communities No L 119 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1176/80 of 8 May 1980 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for France and Italy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regu ­ lation (EEC) No 1175 / 80 ( 2 ), and in particular Article 5 thereof, Whereas Article 2 (2 ) of Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Council Regu ­ lation (EEC) No 878 / 77 on the exchange rates to be applied in agriculture and replacing Regulation (EEC) No 937 /77 ( 3 ), as last amended by Regulation (EEC) No 813 / 80 ("), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 1134 /68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653 /68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ( 5 ), shall apply , as regards the French franc and the Italian lira , only where alterations to the representative rates are concerned which occurred up to 31 March 1980 ; Whereas Article 2a of Regulation (EEC) No 878 /77 was amended by Regulations (EEC) No 1174/ 80 (6) and (EEC) No 1175 / 80 in order to take account of the fixing of the new representative rate for the French franc and the Italian lira , to take effect on 12 May 1980 ; whereas it is appropriate , therefore , to supplement Regulation (EEC) No 1054 /78 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees , HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1054 / 78 , paragraph 2 is replaced by the following paragraph : ' 2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134 /68 shall apply only to advance fixings and to certi ­ ficates or titles attesting thereto issued within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193 /75 ('):  before 22 June 1979 as regards the repre ­ sentative rates referred to in Article 2a ( 7 ) of Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 1265 /79 , for the products and the Member States concerned and as from the dates therein stated ,  before 1 October 1979 as regards the repre ­ sentative rates referred to in Article 2a ( 3 ) to ( 5 ), (6 ), and the first subparagraph of paragraph 8 , of Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 2139/ 79 ( 2 ), for the products and the Member States concerned and as from the dates therein stated . However, as regards the French franc , the fixed period laid down in Article 4 ( 1 ) of Regulation (EEC) No 1134 /68 will commence on 1 April 1980 for the milk and milk products sector and the beef and veal sector,(') OJ No L 106 , 29 . 4 . 1977 , p. 27 . (  2 ) OJ No L 118 , 9 . 5 . 1980 , p. 45 . ( 3 ) OJ No L 134 , 22 . 5 . 1978 , p. 40 . ( 4) OJ No L 88 , 1 . 4 . 1980 , p . 28 . C) OJ No L 188 , 1 . 8 . 1968 , p . 1 . (6 ) OJ No L 118 , 9 . 5 . 1980 , p . 44 .  before 30 November 1979 as regards the representative rate of the Danish kroner referred to in the last subparagraph of Article 2a ( 8 ) of Regulation (EEC) No 878 /77 , in the No L 119/ 2 Official Journal of the European Communities 12 . 5 . 80 version introduced by Regulation (EEC) No 2722 / 79 ( J), for the products concerned as from the dates therein stated ,  before 12 December 1979 as regards the representative rates for the Italian lira and the pound sterling referred to in Article 2a (4 ) and ( 5 ) of Regulation (EEC) No 878 / 77 , in the version introduced by Regulation (EEC) No 2835 /79 (4), for the products concerned as from the dates therein stated ,  before 7 May 1980 as regards the repre ­ sentative rates for the French franc and the Italian lira referred to in Article 2a ( 3 ) and (4 ) of Regulation (EEC) No 878 / 77 , in the version introduced by Regulations (EEC) No 1174/ 80 ( 5 ) and (EEC) No 1175 / 80 ( 6 ) for the products concerned as from the dates stated therein . Article 2 Article 3 ( 3) of Regulation (EEC) No 1054/78 is amended to read as follows : ' 3 . With regard to the purchase prices and the other amounts referred to in paragraph 1 , the representative rates referred to in Article 2a of Regulation (EEC) No 878 / 77 :  in the first indent of paragraph 3 (b), the first indent of paragraph 4 (b) and the first indent of paragraph 5 shall apply with effect from 1 September 1979 ,  in the fourth indent of paragraph 3 (c), the fifth indent of paragraph 4 (d) and the first indent of the last subparagraph of paragraph 5 shall apply with effect from 1 September 1980 .' (') OJ No L 25 , 31 . 1 . 1975 , p . 10 . O OJ No L 246 , 29 . 9 . 1979 , p . 76 . ( 3 ) OJ No L 309 , 5 . 12 . 1979 , p. 9 . ( 4 ) OJ No L 320 , 15 . 12 . 1979 , p . 58 . ( 5 ) OJ No L 118 , 9 . 5 . 1980 , p . 44 . ( 6 ) OJ No L 118 , 9 . 5 . 1980 , p . 45 .' Article 3 This Regulation shall enter into force on 12 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 May 1980 . For the Commission Finn GUNDELACH Vice-President